DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 25 February 2022 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 1, 2, 8-12, 19
Claims cancelled: 5, 14, 17, 20
Claims added: 21-24
Claims currently pending: 1-4, 6-13, 15, 16, 18, 19, 21-24
Response to Arguments
Applicant argues, with respect to claim 1, that the previous citations do not teach the newly amended claim language of "two tracking services" each being sent separate tracking information. This argument is moot in view of the new grounds of rejection presented herein involving Mui, which were necessitated by Applicant's amendments to the claims. Mui, as discussed below, teaches a single URL that combines the tracking parameters for two disparate groups/services. Thus, the new grounds of rejection presented herein reads on the newly amended claim language.
Applicant argues, with respect to Independent Claims 10 and 19, that neither Douglas nor Duva describe "redirecting a user to one of multiple destination URLs, based at least in part on that user's particular body language". This argument is unpersuasive because at least Duva teaches selection of one of multiple landing pages to send to a user in 0232 and 02333 based on the user's "historical online behavior" as shown in the values in Table 1 below 0333. Examiner notes that the grounds of rejection has been updated in response to Applicant's amendments to the claims. That is, the system of Duva selects a landing page (i.e., a "destination page") in response to a user's click and based upon that particular user's past profile information which includes their "historical online behavior". More specifically, 0233, states that the system "determines which advertiser landing page to send the consumer to"; that is, which one of the advertiser's landing pages which are already within the system is to be sent to the user. The selection of the particular landing page is made from the set of advertiser landing pages within the system.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/491,573, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-4, 6-9, and 21-24 contain two disparate sets of tracking parameters that are aggregated together and send tracking information to two disparate tracking services. These features appear to be described in paragraphs 39, 40, 54, 55, the content of which is not found within the parent application. Therefore, claims 1-4, 6-9, and 21-24 are not afforded priority to 14/491,573.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 6-9, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. (Pub. #: US 2007/0168506 A1) in view of Duva et al. (Pub. #: US 2014/0058831 A1) in view of Mui et al. (Pub. #: US 8,307,101 B1)
Claim 1:
One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: 
(Douglas: 0388, 0389)




aggregating together the individual sets of tracking parameters respectively specified by the plurality of tracking URL templates to form an aggregated set of tracking parameters for the campaign; 
(Douglas: 0123-0144)
returning a tracking URL associated with a post for the campaign, wherein the tracking URL includes the aggregated set of tracking parameters; generating the post associated with the campaign, wherein the post includes a link that is mapped to the tracking URL.
(Douglas: 0036, 0048, as part of an advertising campaign in at least 0302-0329)

As for: "identifying a plurality of tracking URL templates that are enabled for a campaign; 
identifying individual sets of tracking parameters respectively specified by the plurality of tracking URL templates, wherein the individual sets of tracking parameters are configured to pass tracking information to a plurality of tracking services;" Douglas does not appear to specify a list of tracking URL templates enabled for a campaign with individual sets of parameters attached to each. However, Douglas teaches an advertisement campaign with tracking using an universal tracking URL and Duva teaches a database for an ad campaign with input of parameters to track in a URL as shown in Figure 54 and in at least 0151-153, 0262, and 0266.
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the third party tracking via a universal tracking URL system of Douglas with the system of advertiser specified tracking parameters as taught by Duva. Motivation to combine the two references comes from the desire of a user to better track the effect of advertisements to generate a "positive return on investment" (Duva: 0008).
As for: "(a) a first set of tracking parameters specified by a first tracking URL template in the plurality of tracking URL templates and configured to pass tracking information to a first tracking service in the plurality of tracking services, and (b) a second set of tracking parameters specified by a second tracking URL template in the plurality of tracking URL templates and configured to pass tracking information to a second tracking service in the plurality of tracking services, the first set of tracking parameters comprising at least one tracking parameter that is not in the second set of tracking parameters;", and "responsive to receiving user input indicating a selection of the link, sending tracking information to both (a) the first tracking service using the first set of tracking parameters and (b) the second tracking service using the second set of tracking parameters.": Douglas teaches sending tracking information back to a tracking service using an API in at least 0113. Douglas does not appear to make explicit sending tracking information to two separate tracking services based upon the tracking parameters received from each service. However, Mui teaches a advertisement/web-page-interaction tracking front-end that uses one URL with the parameters from multiple "projects" concatenated therein and splits the received tracking information into a database split by said projects in at least Figure 1, Figure 5, Col. 3, Ll. 31-55, Col. 4, Line 62- Col. 5, Line 48, and Col. 7, Ll. 2-33.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the URL parameter-based system of advertisement tracking and sending tracking information to a tracking service as taught by Douglas with the splitting of tracked information being sent to a specific project as taught by Mui in order to combine the desired tracking parameters from two disparate groups into a single URL. Motivation to combine Douglas with Mui comes from the desire to utilize a common format for requesting tracking information to prevent a "waste of effort, time, and money" caused by having to rewrite the tracking system for each change (Mui: Col. 3, Ll. 12-30).
Claim 3:
wherein aggregating the individual sets of tracking parameters respectively specified by the plurality of tracking URL templates to form an aggregated set of tracking parameters for the campaign comprises: appending a first individual set of tracking parameters associated with a first tracking URL template, of the plurality of tracking URL templates, to a second individual set of tracking parameters associated with a second tracking URL template, of the plurality of tracking URL templates.	(Douglas: the tracking URL is appended to the base URL in at least 0049)
Claim 4:
the tracking URL further comprises respective values for at least a subset of the aggregated set of tracking parameters; the tracking information to be passed to the plurality of tracking services comprises the respective values for the at least a subset of the aggregated set of tracking parameters.
(Douglas: 0036-0053, 0123-0144)
Claim 6:
 further storing instructions which, when executed by the one or more processors, cause: subsequent to publishing the post associated with the campaign: determining respective values for at least a subset of the aggregated set of tracking parameters; populating the subset of the aggregated set of tracking parameters with the respective values; wherein the tracking information to be passed to the plurality of tracking services comprises the respective values for the subset of the aggregated set of tracking parameters.
(Douglas: 0123-0144)
Claim 7:
further storing instructions which, when executed by the one or more processors, cause: receiving a first request in response to a selection, by a consumer, of the link presented in the post; mapping the link to the tracking URL, wherein the tracking URL includes respective values populating the aggregated set of tracking parameters; based on the tracking URL, passing the respective values populating the aggregated set of tracking parameters as the tracking information to the plurality of tracking services.
(Douglas: 0123-0144)
Claim 8:
wherein sending tracing information to both the first and the second tracking service comprises: making a first request to a first application programming interface (API) of a first tracking service, wherein the first request comprises a first set of respective values populating a first subset of the aggregated set of tracking parameters as indicated by the tracking URL; making a second request to a second API of a second tracking service, wherein the second request comprises a second set of respective values populating a second subset of the aggregated set of tracking parameters as indicated by the tracking URL.
(Douglas: As discussed in the parent claim, Douglas in view of Mui teach multiple tracking services and this claim adds the use of an API for communication which is taught in 0056, 0113-0122, 0123-0144)
Claim 9:
wherein sending tracking information to both the first tracking service and the second tracking service comprises: based on a base URL included in the tracking URL, directing a first request to a first tracking service, wherein the first request comprises a first set of respective values populating a first subset of the aggregated set of tracking parameters as indicated by the tracking URL; making a second request to an API of a second tracking service, wherein the second request comprises a second set of respective values populating a second subset of the aggregated set of tracking parameters as indicated by the tracking URL
(Douglas: As discussed in the parent claim, Douglas in view of Mui teach multiple tracking services and this claim adds the use of a base URL and an API for communication which is taught in 0056, 0113-0122, 0123-0144)
Claim 21:
wherein the tracking URL comprises the aggregated set of tracking parameters appended to a base URL as respective name-value pairs
(Douglas: 0045-0048, 0125-134, and name-value pairs in 0254)
Claim 22:
wherein aggregating together the individual sets of tracking parameters, returning the tracking URL, generating the post associated with the campaign, and sending the tracking information to both the first tracking service and the second tracking service are performed by a 
(Douglas in view of Duva and Mui teach the referenced steps as detailed in the parent claim)
Douglas does not appear to specify that the software that performs these steps is part of an SRM. However, Duva teaches that the system specified therein tracks a variety of social media data in at least 0333 and Table with the specification of numerous social media data types and in detailing a campaign management system for such data in at least 0293-0296.
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the third party tracking via a universal tracking URL system of Douglas with the system of advertiser specified tracking parameters including social media systems as taught by Duva. Motivation to combine the two references comes from the desire of a user to better track the effect of advertisements to generate a "positive return on investment" (Duva: 0008).
Claim 23:
wherein sending the tracking information to the second tracking service is performed by the first tracking service.
(Douglas teaches that the system "move the calls made to affiliate tracking partners of the publication system … behind the publication system servers" in at least 0036-0043)
Claim 24:
redirecting a user agent that supplied the user input to a web page associated with the tracking URL, without redirecting the user agent to at least the second tracking service.
(Douglas teaches that the system "move the calls made to affiliate tracking partners of the publication system … behind the publication system servers" in at least 0036-0043)
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. (Pub. #: US 2007/0168506 A1) in view of Duva et al. (Pub. #: US 2014/0058831 A1) in view of Mui et al. (Pub. #: US 8,307,101 B1) in view of Fayyad et al. (Pub. #: US 2007 /0282785 A1)
Claim 2:
Douglas does not appear to specify aggregating the individual sets of tracking parameters with a deduplication process. However, Fayyad teaches generating a list of targeting keywords for an advertising campaign in at least 0080-0085 using a variety of techniques to combine the keywords based on similarity in at least 0048-0054.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the universal tracking URL of Douglas in view of the tracking parameters in a URL as taught by Duva with the technique of grouping keywords as synonymous as taught by Fayyad. Motivation to combine Duva with Fayyad comes from the desire to more effectively target user's in an advertising campaign (Fayyad: 0005-0006).
Claim(s) 10-13, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. (Pub. #: US 2007/0168506 A1) in view of Duva et al. (Pub. #: US 2014/0058831 A1)
Claim 10:
One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: 
(Douglas: 0388, 0389)
receiving user input indicating a selection of a link presented in a post published on a social media platform, where in the selection of the link is made by a consumer of the social media platform; 
(Douglas: teaches "consumer websites" in at least 0005, 0026, and a user clicking on a link in at least 0005, 0056, 0113-0122)
mapping the link to a tracking URL, wherein the tracking URL includes one or more tracking parameters configured to pass tracking information to one or more tracking services; determining tracking data associated with the tracking URL; 
(Douglas: 0123-0144)
wherein the tracking data comprises a first set of tracking information passed to the tracking services based on a first set of prior selections, by a plurality of consumers, of one or more links mapped to the tracking URL; 
(Douglas: 0123-0144)

Douglas does not appear to specify using the tracked information to select a destination URL to which to redirect the consumer. However, Duva teaches directing a user to a particular landing page based upon the tracked information in at least 0232, 0233 based on targeting information from an advertiser in at least 0128-0137 which includes a user's "historical online behavior" as show in the values in Table 1 below 0333.
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the third party tracking via a universal tracking URL system of Douglas with the system of advertiser specified tracking parameters as taught by Duva. Motivation to combine the two references comes from the desire of a user to better track the effect of advertisements to generate a "positive return on investment" (Duva: 0008).
Claim 11:
wherein the tracking data comprises one or more of: a number of presentations of posts including the link mapped to the tracking URL; a number of selections of the link mapped to the tracking URL; channels through which the selections of the link were made; a number of purchase orders resulting from the selections of the link; and a number of times a particular destination page was presented in response to the selections of the link.
(Douglas: 0056, 0068-0100 shows a variety of tracked information)
Claim 12:
wherein the digital body language comprises one or more of: the consumer's interaction history with a particular campaign; the consumer's browsing history; the consumer's purchasing history; a browser type of a browser used by the consumer to interact with the post; a channel on which the consumer interacted with the post: and a destination page previously presented to the consumer in response to selections, by the consumer, of one or more links mapped to the tracking URL.
(Douglas: 0056, 0068-0100 shows a variety of tracked information, see at least a browser type in 0092)
Claim 13:
further storing instructions which, when executed by the one or more processors, cause: determining that the user input is associated with a particular cookie; identifying a digital body language profile associated with the particular cookie, wherein the digital body language profile comprises the digital body language associated with the consumer.
(Douglas: 0056, 0068-0100 shows a variety of tracked information, see at least a browser type in 0092 and a user ide from a cookie in at least 0079)
Claim 15:
Douglas does not appear to specify using the tracked information to select a destination URL to which to redirect the consumer. However, Duva teaches directing a user to a particular landing page based upon the tracked information in at least 0232, 0233 based on targeting information from an advertiser in at least 0128-0137.
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the third party tracking via a universal tracking URL system of Douglas with the system of advertiser specified tracking parameters as taught by Duva. Motivation to combine the two references comes from the desire of a user to better track the effect of advertisements to generate a "positive return on investment" (Duva: 0008).
Claim 16:
Douglas does not appear to specify using the tracked information to select a destination URL to which to redirect the consumer. However, Duva teaches directing a user to a particular landing page based upon the tracked information in at least 0232, 0233 based on targeting information from an advertiser in at least 0128-0137.
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the third party tracking via a universal tracking URL system of Douglas with the system of advertiser specified tracking parameters as taught by Duva. Motivation to combine the two references comes from the desire of a user to better track the effect of advertisements to generate a "positive return on investment" (Duva: 0008).
Claim 18:
a mapping server, associated with a first IP address associated with the link, maps the link to the tracking URL; 
(Douglas: 0036-0054)

Douglas does not appear to specify using the tracked information to select a destination URL to which to redirect the consumer. However, Duva teaches directing a user to a particular landing page based upon the tracked information in at least 0232, 0233 based on targeting information from an advertiser in at least 0128-0137.
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the third party tracking via a universal tracking URL system of Douglas with the system of advertiser specified tracking parameters as taught by Duva. Motivation to combine the two references comes from the desire of a user to better track the effect of advertisements to generate a "positive return on investment" (Duva: 0008).
Claim 19:
A method, comprising: receiving user input indicating a selection of a link presented in a post published on a social media platform, where in the selection of the link is made by a consumer of the social media platform; 
(Douglas: teaches "consumer websites" in at least 0005, 0026, and a user clicking on a link in at least 0005, 0056, 0113-0122)
mapping the link to a tracking URL, wherein the tracking URL includes one or more tracking parameters configured to pass tracking information to one or more tracking services; determining tracking data associated with the tracking URL;
(Douglas: 0123-0144)
wherein the tracking data comprises a first set of tracking information passed to the tracking services based on a first set of prior selections, by a plurality of consumers, of one or more links mapped to the tracking URL; 
(Douglas: 0123-0144)


wherein the method is performed by one or more devices respectively including one or more hardware processors.
(Douglas: 0388, 0389)
Douglas does not appear to specify using the tracked information to select a destination URL to which to redirect the consumer. However, Duva teaches directing a user to a particular landing page based upon the tracked information in at least 0232, 0233 based on targeting information from an advertiser in at least 0128-0137 which includes a user's "historical online behavior" as show in the values in Table 1 below 0333.
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the third party tracking via a universal tracking URL system of Douglas with the system of advertiser specified tracking parameters as taught by Duva. Motivation to combine the two references comes from the desire of a user to better track the effect of advertisements to generate a "positive return on investment" (Duva: 0008).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688